DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on December 9, 2021 has been entered and made of record.
Applicant's arguments filed December 9, 2021 have been fully considered but they are not fully persuasive.
Applicant’s amendment and arguments overcome the rejection of claims 1 and 8 under 35 U.S.C. 102.  Thus, such rejection has been withdrawn.
In reply to Applicant’s arguments with regard to claim 17, the examiner would like to remark as follows:
(i)With regard to 102 rejection, it is noted that Applicant did not separately provide any arguments.  Specifically, Applicant has relied on the arguments applied to claim 1.  However, claim 17 does not recite similar claim limitations called for in claim 1.
(ii)With regard to 112(f), it is noted that the instant specification describes “the patch matching system 102 can perform a step for generating a digital image patch for a second digital image utilizing the nearest neighbor field of the first digital image” (par. [0119] lines 1-3), “the components of the patch matching system 102 may be implemented as part of a stand-alone application on a personal computing device or a mobile device” (para. [0108] lines 5-7), and “The components of the patch matching system 102 can include software, hardware, or both. For example, the components of the patch matching system 102 can include one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices (e.g., the computing device 800). When executed by the one or more processors, the computer-executable instructions of the patch matching system 102 can cause the computing device 800 to perform the methods described herein. Alternatively, the components of the patch matching system 102 can comprise hardware, such as a special purpose processing device to perform a certain function or group of functions. Additionally or alternatively, the components of the patch matching system 102 can include a combination of computer-executable instructions and hardware” (para. 0107).  Thus, the computer and program described in Koba ( column 3 lines 3-48) satisfy the claim “step for” with regard to 112(f).	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koba (US 6,222,947 Bl, referred as Koba hereinafter).
Regarding claim 17 as a representative claim, Koba teaches a computer-implemented method comprising: identifying a first image nearest neighbor field associated with a first digital image comprising a first resolution (see figure 5F, for example: page 2 comprises 4 regions, each is occupied by images 4-7 and each region is considered to be a nearest neighbor field to each other region; thus, the region that image 4 is going to occupy is the so-called “a first image nearest neighbor field associated with a first digital image comprising a first resolution”); a step for generating a digital image patch for a second digital image utilizing the first image nearest neighbor field (as can be seen from figure 5F, page 2, blank space between each of the four images is considered to be the so-called “patch”; and computer as illustrated in figure 1 and 
Regarding claim 18, Koba teaches second digital image comprising a second resolution different from the first resolution (as can be seen from figure 5F page 2, image 4/5 (first image) has a smaller resolution as compared to image 6/7 (second image)).
Regarding claim 20, Koba teaches wherein generating modified digital image comprises filling a target region associated with the second digital image utilizing the digital image patch ((as can be seen from figure 5F page 2, the region of page 2 (target region) is filled with image 6/7 (second image) based on the blank space (patch)).
Allowable Subject Matter
Claims 1-16 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the cited prior art does not teach or suggest claim limitations “identify a first image nearest neighbor field comprising a first plurality of pixel offsets associated with a first digital image corresponding to a first resolution; utilize the first image nearest neighbor field associated with the first digital image to determine a second image nearest neighbor field comprising a second plurality of pixel offsets for a second digital image corresponding to a second resolution; determine a digital image patch for filling a region of the second digital image based on the second image nearest neighbor field for the second digital image; and generate a modified digital image utilizing the digital image patch”.
Likewise, claims 2-8 depend on claim 1 and therefore these claims are also allowable for the same reasons as above.
Regarding claim 9, the cited prior art does not teach or suggest claim limitations “determining, based on the first resolution, a target scale within a hierarchy of scales corresponding to a patch match algorithm; utilizing the first image nearest neighbor field to determine a second image nearest neighbor field for the second digital image at the target scale; determining, based on the second image nearest neighbor field at the target scale, a subsequent-scale nearest neighbor field for the second digital image at an additional scale within the hierarchy of scales; and generating the digital image patch based on the subsequent-scale nearest neighbor field.

Regarding claim 9, the cited prior art does not teach or suggest claim limitations “wherein identifying the first nearest neighbor field associated with the first digital image comprises identifying a plurality of offsets that indicate pixels to match a target region of the first digital image”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




DMD
3/2022

/DUY M DANG/
Primary Examiner, Art Unit 2667